United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-50596
                         Summary Calendar



                       ISAAC RAMIREZ-MOLINA,

                                               Petitioner-Appellee,

                              versus

                       JAMES ZIGLAR; ET AL.,

                                                         Respondents

 GRACE WINFREY, Interim Field Office Director for Detention and
     Removal, Bureau of Immigration and Customs Enforcement,
                 Department of Homeland Security,

                                               Respondent-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-344-JN
                       --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     The respondent (Government) appeals the district court’s grant

of relief under 28 U.S.C. § 2241 to Isaac Ramirez-Molina (Ramirez).

Our review of the record and the pleadings indicates that there are

issues concerning the exhaustion of administrative remedies that

should be addressed by the district court in the first instance.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
See Cano-Miranda v. Ashcroft, 262 F.3d 477, 479 (5th Cir. 2001).

The Immigration Judge (IJ) issued a stay in a 2002 proceeding on a

motion to reopen Ramirez’s 1999 removal proceeding, but it is

unclear   whether   further   action     remains   to   be    taken   at   the

administrative level.       The district court should also address

whether Ramirez     has   sufficiently    exhausted     his   administrative

remedies concerning the 1999 removal proceeding.

     Accordingly, the case is REMANDED to the district court for

the limited purpose of addressing the exhaustion issue with respect

to both the 1999 removal proceedings and the 2002 motion to reopen.

Following the district court’s determination, the case should be

returned to this court.       This court retains jurisdiction of the

appeal during the pendency of the limited remand.             See Wheeler v.

City of Columbus, 686 F.2d 1144, 1154 (5th Cir. 1982).

     LIMITED REMAND.




                                    2